Case 19-04688-CL7       Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145-1   Pg. 1 of
                                            11



1

2

3

4    SULLIVAN HILL REZ & ENGEL                       Electronically Filed: 01/07/2020
     A Professional Law Corporation
5     James P. Hill, SBN 90478
      Gary B. Rudolph, SBN 101921
6    600 B Street, Suite 1700
     San Diego, California 92101
7    Telephone: (619) 233-4100
     Fax Number: (619) 231-4372
8
     Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee
9
10                         UNITED STATES BANKRUPTCY COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12   In re                                       )   CASE NO. 19-04688-CL7
                                                 )
13   INTEGRATEDMARKETING.COM,                    )   Chapter 7
     dba RONI HICKS & ASSOCIATES,                )
14                                               )   DECLARATION OF STEPHEN C.
                             Debtor.             )   JONES IN SUPPORT OF EX
15                                               )   PARTE APPLICATION BY
                                                 )   RONALD E. STADTMUELLER,
16                                               )   CHAPTER 7 TRUSTEE, TO
                                                 )   EMPLOY STEPHEN C. JONES, AS
17                                               )   EXPERT WITNESS
                                                 )
18                                               )   Dept.: 5
                                                 )          Hon. Christopher B. Latham
19
20           I, Stephen C. Jones, declare as follows:
21           1.    I am an expert consultant in the area of corporate advisory by providing
22   analysis and opinions to operating business entities. I have significant experience
23   relating to the analysis and valuation of ESOP transactions. A copy of my
24   professional curriculum vitae is attached hereto as Exhibit “1” and herein incorporated
25   by reference.
26           2.    I have been requested by the Trustee to render services as an expert
27   witness relating to the March 13, 2014 and June 30, 2017 ESOP, transactions wherein
28

                                                -1-
     408209-v1
Case 19-04688-CL7      Filed 01/07/20     Entered 01/07/20 14:29:49   Doc 145-1   Pg. 2 of
                                             11



1    shareholders of the debtor sold their stock to an ESOP Trust. The services I will
2    provide include but are not limited to, the following:
3                     Analyze the valuation process and appraisal performed by Prairie;
4                     Analyze the feasibility of the ESOP Trust’s purchase of the
5                       Seller’s stock;
6                     Provide valuation and fairness opinions related to the purchase of
7                       the stock in the Debtor;
8                     Analyze the relationship between Prairie, the bank, the ESOP
9                       Trustee, and the Sellers;
10                    Assist Trustee and his counsel in opposing any relief from stay
11                      motion filed by the bank;
12                    Prepare for and provide expert witness testimony at any trial and/or
13                      evidentiary hearing(s) on any of the above issues related to the
14                      ESOP transactions;
15                    Prepare for and have my deposition conducted as well as provide
16                      assistance to the Trustee and his counsel regarding the deposition
17                      of any witness or expert witness relating to the ESOP transactions;
18                    Review and analyze all documents produced in connection with
19                      the ESOP transactions;
20                    Assist the Trustee and his counsel in preparing and identifying
21                      documents to be requested from the parties to the ESOP
22                      transactions.
23         3.     My hourly rate is $425 per hour, plus reimbursement of costs including
24   copy charges at $.10 per page or actual costs for services outsourced; and facsimile
25   charges $.20 per page for outgoing transmissions with no charge for incoming
26   transmissions. For mileage I will use the IRS standard rate.
27         4.     The Trustee and I have mutually agreed to waive a written retainer
28   agreement concerning the terms of my employment.

                                                 -2-
     408209-v1
Case 19-04688-CL7       Filed 01/07/20   Entered 01/07/20 14:29:49       Doc 145-1   Pg. 3 of
                                            11



1           5.    Since I am not a bankruptcy practitioner, I respectfully request that I be
2    authorized to submit my invoices to the Trustee on a monthly basis to be paid from
3    unencumbered funds in the estate, through the filing and service on creditors and
4    parties in interest of a notice of intended action to pay the fees and costs upon entry of
5    a court order approving the notice of intended action. Additionally, at the conclusion
6    of my service, I will present a final fee application, upon notice to creditors and
7    parties in interest, for approval of all fees and costs incurred.
8           6.    I have performed a conflicts check for the following creditors and
9    entities:
10          First American Bank                         First American Bank
11          INTEGRATEDMARKETING.COM                     George Stephanos
            NASH Cascadia Verde, LLC                    Google, Inc.
12          NASH Eagle Ridge, LLC                       Howard J. Levine, Esq.
13          NASH Rancho Hills, LLC                      IHP Capital Partners
            NASH Sweetwater, LLC                        Ian Monteyro
14          NNP III-Estrella Mountain Ranch,            Infinisource Benefit Services
15          LLC                                         Incentive Plan (Plan 001)
            Newland Real Estate Group, LLC              Internal Revenue Service
16          Squar Milner LLP                            James Martin Dalgleish
17          Aaron Smith                                 Jamie M. Walrack, First VP |First
            American Express                            American Bank
18          American Express Travel Related             Jane Carey Wheeler
19          Services Com                                Jane Wheeler
            Amy Vulpio, Esq.                            Janis Strockis
20          Anthead Digital, LLC                        Jo DePiano
21          Ari Wells                                   John Durant
            Arizona Republic                            Justine Stephanos
22          BMW FINANCIAL SERVICES                      Kaitlin Krzyminski
23          Bay Area News Group                         Kellie Christensen
            Benefit Concepts - Attn: Dave               Kolodny & Pressman
24          Weinstock                                   Larry A. Goldberg, Esq.
25          Brian Hector, Esq.                          Martin A. Eliopulos, Esq.
            Brookfield Residential LP                   Megan Harnal
26          Builder Digital Experience LLC              Melcor Developments Ltd
27          California Bank & Trust                     Microsoft Online, Inc.
            Chantal Gordon-Benoit                       NetFortris
28          Christopher Rillo, Esq.                     New Homes Directory.com

                                                 -3-
     408209-v1
Case 19-04688-CL7    Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145-1   Pg. 4 of
                                         11



1          Clear Channel Outdoor                    Newland Real Estate Group LLC
2          Colonial Life                            Outdoor Promotions of Colorado
           Dan McAllister |Treasurer, Tax           LLC
3          Collector|San Diego County Treasurer     Outfront
4          Daniel P. Velocci                        Principal Life Group
           Diane Gaynor McCue                       Prudential Fiduciary Serv. LLC
5          Diane Lori Gaynor McCue                  Ronald R. Peterson Esq
6          Ellen Wong                               San Diego County Treasurer
           FRANCHISE TAX BOARD                      UTC Properties LLC
7          Ryan C. Carsten                          United Health Care
8          Shahrzad Newton                          VSP
           Sharp Business Systems                   Vanessa Chow
9          Sheila Berner                            Volvo Car Financial Services US,
10         Sienna Hill                              LLC
           Sorrento Valley Storage                  Volvo Financial Services
11         Stackadapt Inc.                          William Coles
12         Steve Greenapple                         Zillow, Inc.
           TST Ink                                  Dan McAllister |Treasurer-Tax
13         The Irvine Company LLC                   Collector
14         Tina Stephanos                           William P. Fennell
           Todd C Toral Esq                         Mutual of Omaha Bank
15         Todd Ochsner                             Sheri Newton
16         Touchstone Development Inc.              Sienna Hill
           Aldrich CPA’s & Advisors LLC             ESOP Law Group
17         Chubb Group of Insurance Companies       KDKB-FM
18         Benchmark Commercial Insurance           Solid Terrain Modeling, Inc.
           True Integrity Fiduciary Services        Site Impact, LLC
19         Prudent Fiduciary Services               Pandora
20         Brookwood Vance, LLC                     CBS Outdoor
           Morgan Lewis & Bockius LLP               The Seattle Times
21         Roni Hicks & Associates Employee         Prairie Capital Advisors
22         Stock                                    Lancorp Network Services
           Roni Hicks & Associates Pension
23

24

25

26

27

28

                                             -4-
     408209-v1
Case 19-04688-CL7   Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145-1   Pg. 5 of
                                        11
Case 19-04688-CL7     Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145-1   Pg. 6 of
                                          11



1                                         Exhibit List
2           Exhibit                         Summary                            Pages
3       Exhibit “1”      Professional Curriculum Vitae of Stephen C.           7 - 11
4                        Jones

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              -6-
     408209-v1
Case 19-04688-CL7   Filed 01/07/20 Entered 01/07/20 14:29:49   Doc 145-1    Pg. 7 of
                                 EXHIBIT
                                      11 "1"                               PAGE 7




                                 EXHIBIT "1"                               PAGE 7
Case 19-04688-CL7   Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145-1    Pg. 8 of
                                        11                                   PAGE 8




                                                                        PAGE 8
                                                                    EXHIBIT "1"
Case 19-04688-CL7   Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145-1    Pg. 9 of
                                        11                                   PAGE 9




                                                                        PAGE 9
                                                                    EXHIBIT "1"
Case 19-04688-CL7   Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145-1   Pg. 10
                                      of 11                             PAGE 10




                                                                      PAGE 10
                                                                   EXHIBIT "1"
Case 19-04688-CL7   Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145-1   Pg. 11
                                      of 11                             PAGE 11




                                                                      PAGE 11
                                                                   EXHIBIT "1"
